NOT RECOMMENDED FOR PUBLICATION
                               File Name: 21a0058n.06

                                         No. 20-3680


                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                FILED
 ROBERT TAGLIONE,                                                          Jan 28, 2021
                                                                       DEBORAH S. HUNT, Clerk
        Plaintiff-Appellant,

 v.                                                ON APPEAL FROM THE UNITED
                                                   STATES DISTRICT COURT FOR
 CHARTER COMMUNICATIONS,                           THE SOUTHERN DISTRICT OF
 LLC,                                              OHIO

        Defendant-Appellee.


BEFORE:        CLAY, GILMAN, and THAPAR, Circuit Judges.

       CLAY, Circuit Judge. Plaintiff Robert Taglione appeals the district court’s grant of

summary judgment in favor of Defendant Charter Communications, LLC (“Charter”) on his age-

discrimination claims under Ohio Rev. Code § 4112.99 and § 4112.14. For the reasons set forth

below, we AFFIRM the district court’s grant of summary judgment.

                                        BACKGROUND

       During the relevant time period, Taglione (age 54), Nancy Baker (age 57), Andrew Lucas

(age 57), Rhonda Hatfield (age 57), and John Walker (age 34) worked as Inbound Sales (“IBS”)

Managers at Charter (formerly Time Warner Cable) at its Call Center in Columbus, Ohio. In the

Inbound Sales Department, agents would take incoming calls from consumers seeking to purchase

Internet, cable TV, or phone service.

       In July 2017, Ron Johnson (age 61) became the new Vice President of Inbound Sales at

the Columbus Call Center. A few months into his time as VP of IBS, Johnson allegedly became
Case No. 20-3680, Taglione v. Charter Commc’ns, LLC


harsh and dismissive, often cutting off the IBS Managers when they tried to speak at meetings.

During these meetings, Johnson would become angry and use profanity when speaking to the

managers. He also would interrupt the managers’ meetings with those they supervised, in which

he would talk over and contradict the managers.

       Around the office, Johnson used the term “Old Columbus,” and he often remarked that he

wanted “new blood,” “fresh ideas,” and “creativity” at the Columbus Call Center and that he

needed to “get rid of the barnacles,” (R. 38-1, Walker Dep. at PageID # 856–57; R. 39-2, Lucas

Decl. at PageID # 928), which were viewed as references to those who were “legacy” Time Warner

Cable employees. (R. 35-2, Taglione Dep. at PageID # 466.) And in one-on-one meetings with

managers, he would tell them that “jobs are on the line,” which seemed to refer to all of the team’s

jobs being on the line if the Columbus Call Center did not improve its performance. (R. 39-1,

Baker Decl. at PageID # 913.)

       In December 2017, Walker took an open business-analyst position at the center, and

Johnson hired Laura Ray (age 46) to replace Walker as an IBS Manager. Plaintiff alleges that Ray

seemed to be treated better by Johnson than other managers—he would “vocally valu[e] her

opinions even when those opinions were the same opinions he had shot down when expressed by

the older Managers (Baker, Lucas, and [Taglione]).” (R. 39-3, Taglione Decl. at PageID # 933.)

At that point, Johnson decided to switch the managers working on the day and night shifts, noting

that the day-shift teams were performing far better than the night shift teams. Baker and Hatfield

were moved to the night shift, Ray and Taglione were reassigned to the day shift, and Lucas took

on a split shift where he would work from 10:00 AM to 7:00 PM during the week and from 2:00

PM to 11:00 PM on Saturday, with days off on Wednesday and Sunday.




                                                -2-
Case No. 20-3680, Taglione v. Charter Commc’ns, LLC


       On January 25, 2018, Lucas filed an anonymous complaint with Charter against Johnson,

alleging that Johnson had “created a hostile work environment.” (R. 34-3, Exh. C at PageID #

258.) In February 2018, both Hatfield and Baker filed complaints against Johnson for creating a

hostile work environment and engaging in age discrimination. Charter conducted an investigation

into these complaints; Charter could not corroborate the age-discrimination allegations, but “was

able to confirm that Johnson had behaved unprofessionally/inappropriately towards certain

members of his staff and that morale is low as many people are ‘fearful’ of their jobs due to

constant threats from leadership.” (R. 40-1, Exh. 1 at PageID # 956–57.) Johnson was then placed

on a Performance Improvement Plan (“PIP”). In March 2018, Hatfield was promoted to Director

of Inbound Sales, and the IBS Managers began reporting directly to her, while Johnson took a step

back from directly supervising them.

       As Director, Hatfield became more involved in monitoring the IBS Managers’

performances. On May 4, 2018, Hatfield told Taglione to put one of the supervisors on his team

on a PIP, after which Hatfield proceeded to give Taglione a “Development Plan.” (R. 39-3,

Taglione Decl. at PageID # 934.) While it was not placed in Taglione’s formal personnel file, the

plan addressed his need for improvement in the key performance areas of “facilitat[ing] effective

communications” with his team and “develop[ing] a high-performing team.” (R. 36-2, Joint Dep.

Exhs. at PageID # 743–44.) Taglione was surprised by the plan, given that he had been praised in

previous performance reviews for his teaching and communication ability and that he had some of

the best numbers among the Columbus Call Center managers. Despite the plan mentioning the

need for weekly progress meetings, Hatfield did not meet with Taglione until May 25, 2018, during

which Hatfield told Taglione that he was going to be placed on a PIP.




                                              -3-
Case No. 20-3680, Taglione v. Charter Commc’ns, LLC


        Based on his knowledge of Baker’s previous experience with her PIP and concern about

losing his health insurance due to family health issues,1 Taglione applied for lateral positions at

Charter, including Direct Sales Manager—for which he was not selected—as well as Account

Executive.2 Taglione ultimately applied for and accepted a position as a Direct Sales

Representative on June 22, 2018, which was a demotion from his position as IBS Manager.

Taglione eventually resigned from Charter on December 15, 2018. He was replaced by Ben Jones

(between 40 and 50 years of age) as IBS Manager.

        On January 11, 2019, Taglione, Baker,3 and Lucas4 jointly filed a complaint in the Franklin

County Common Pleas Court against Charter for age discrimination under Ohio Rev. Code §

4112.99 and sought monetary damages. Charter removed the complaint to the Southern District of

Ohio based on diversity jurisdiction.

        Charter moved for summary judgment on all claims, which the district court granted. The

district court concluded that Taglione’s allegation of “constructive demotion” was not actionable

under Ohio Rev. Code § 4112.14 based on the statutory text; therefore, Taglione could not proceed

on his age-discrimination claim under that provision based on his alleged constructive demotion

to Direct Sales Representative. The court also found that Taglione’s age-discrimination claim

based on a failure-to-hire theory could not withstand summary judgment. The court found that

although Taglione presented evidence that could be viewed as age discrimination, he did not



        1
            Baker resigned from Charter at the end of May 2018 after being placed on a PIP by Hatfield.
        2
         Charter deemed his application for Account Executive withdrawn when he subsequently accepted
the Direct Sales Representative position.
        3
          Plaintiffs Taglione and Lucas later filed an amended complaint, which was unopposed by Charter,
in order to remove Baker as a plaintiff because she had chosen to proceed with her claims through arbitration
with Charter.
        4
          Andrew Lucas is no longer a party in this litigation because he was voluntarily dismissed pursuant
to a stipulation by all parties.

                                                    -4-
Case No. 20-3680, Taglione v. Charter Commc’ns, LLC


establish a causal link between his denied transfers and the alleged age discrimination.5 This timely

appeal followed.

                                             DISCUSSION

        We review “a district court’s grant of summary judgment de novo.” Moran v. Al Basit LLC,

788 F.3d 201, 204 (6th Cir. 2015). Summary judgment will be granted “if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a).

        On appeal, Taglione argues that the district court erred in finding that constructive

demotion was not covered under Ohio Rev. Code § 4112.14. He contends that the district court

erroneously limited the scope of the provision to age discrimination that culminates in a discharge

or job opening and that it failed to consider a demotion as a form of discharge.

        Ohio law includes two substantive provisions, Ohio Rev. Code § 4112.02 and Ohio Rev.

Code § 4112.14, that proscribe age discrimination. Although an employee can proceed with an

age-discrimination suit under either statutory provision, § 4112.14 prohibits plaintiffs from

maintaining a suit under both § 4112.02 and § 4112.14; therefore, they must elect to proceed under

one of the provisions. Ohio Rev. Code § 4112.14(B) (“[A]ny person instituting a civil action under

this section is, with respect to the practices complained of, thereby barred from instituting a civil



        5
          On appeal, Taglione fails to provide any argument as to why he has established a prima facie case
of age discrimination based on Charter failing to hire Taglione for one of these transfer positions, solely
focusing on his constructive demotion to Direct Sales Representative. We have previously held that
“arguments not raised in a party’s opening brief, as well as arguments adverted to in only a perfunctory
manner, are waived” on appeal. Kuhn v. Washtenaw County, 709 F.3d 612, 624 (6th Cir. 2013). The only
time Taglione mentions the denied transfer applications in the argument section of the opening brief is in
his discussion of what discriminatory acts are prohibited under § 4112.14. (See Appellant Br. at 23
(“Taglione was refused an essentially lateral management opening for which he was plainly qualified by
previous experience and performance at that same job. No ‘just cause’ was cited by Charter for this denial.
This is yet another violation of O.R.C. § 4112.14(A) and (B) regarding ‘job openings.’” (internal citations
omitted)).) Accordingly, we conclude that he has forfeited his age-discrimination claim based on the failure
to hire.

                                                    -5-
Case No. 20-3680, Taglione v. Charter Commc’ns, LLC


action under division (L) of section 4112.02 of the Revised Code . . . .”). Additionally, Ohio age-

discrimination law also has a “gap-filling provision,” which provides that “[w]hoever violates this

chapter is subject to a civil action for damages, injunctive relief, or any other appropriate relief.”

Ohio Rev. Code § 4112.99. While plaintiffs can formally file age-discrimination suits under this

provision, because § 4112.99 does not specifically enumerate forms of age discrimination that are

actionable under the provision, their claims are still “subject to the substantive provisions of R.C.

4112.02 and 4112.14.” Meyer v. United Parcel Serv., Inc., 909 N.E.2d 106, 112 (Ohio 2009).

        In the present case, Taglione formally alleged age discrimination under Ohio Rev. Code

§ 4112.99 but is proceeding under the substantive provision, § 4112.14, because he filed his

complaint after the 180-day statute-of-limitations period in § 4112.02.6 Under § 4112.02, it is

unlawful for an employer, based on a person’s “race, color, religion, sex, military status, national

origin, disability, age, or ancestry,” to “discharge without just cause, to refuse to hire, or otherwise

to discriminate against that person with respect to hire, tenure, terms, conditions, or privileges of

employment, or any matter directly or indirectly related to employment.” Ohio Rev. Code

§ 4112.02(A). This provision “does not limit claims of discrimination to wrongful discharge or

refusal to hire, but, rather, allows claims for discrimination for a broad spectrum of employer

actions.” Samadder v. DMF of Ohio, Inc., 798 N.E.2d 1141, 1149–50 (Ohio Ct. App. 2003); see

also Coryell v. Bank One Trust Co, N.A., No. 07AP-766, 2008 WL 2308769, at *9 (Ohio Ct. App.

June 5, 2008) (“[T]his and other Ohio courts have recognized that a plaintiff may state an

actionable claim of discrimination, pursuant to R.C. 4112.02, in the absence of termination.”).




        6
          § 4112.02 requires that the suit be filed “within one hundred eighty days after the alleged unlawful
discriminatory practice occurred.” Ohio Rev. Code § 4112.02(L). In contrast, § 4112.14 has been
interpreted to carry a six-year statute of limitations. Ahern v. Ameritech Corp., 739 N.E.2d 1184, 1202
(Ohio Ct. App. 2000); Ziegler v. IBP Hog Market, Inc., 249 F.3d 509, 518 (6th Cir. 2001).

                                                    -6-
Case No. 20-3680, Taglione v. Charter Commc’ns, LLC


       In contrast, § 4112.14 specifically states that “[n]o employer shall discriminate in any job

opening against any applicant or discharge without just cause any employee aged forty or older

who is physically able to perform the duties and otherwise meets the established requirements of

the job and laws pertaining to the relationship between employer and employee.” Ohio Rev. Code

§ 4112.14(A). In interpreting the scope of “discharge” under this provision, the Ohio Supreme

Court has held that “[o]ther actions, such as transfers or promotions, are not prohibited unless they

amount to a ‘discharge,’” which the court described as “a legislative choice that we cannot

disturb.” Mauzy v. Kelly Services, Inc., 664 N.E.2d 1272, 1280 (Ohio 1996); see also Hawley v.

Dresser Indus., Inc., 737 F. Supp. 445, 455 (S.D. Ohio 1990), abrogated on other grounds by

Humphreys v. Bellaire Corp., 966 F.2d 1037 (6th Cir. 1992) (finding that “discriminatory

demotion is not actionable under section 4101.17,” now section 4112.14, “because its plain

language imposes liability only for hiring and termination decisions,” and noting that “[d]emotion

is an event which is distinct from a failure to promote”).

       The alleged constructive demotion at issue in the present case is distinct from an

involuntary demotion that is actionable under § 4112.14 as a constructive discharge when the

forced demotion makes the employee terminate their employment. In describing what employer

actions amount to a “discharge,” the Ohio Supreme Court noted in Mauzy that a constructive

discharge occurs when “the employer’s actions ma[ke] working conditions so intolerable that a

reasonable person under the circumstances would have felt compelled to resign.” 664 N.E.2d at

1280–81. In Mauzy, the Ohio Supreme Court found that there was a genuine dispute of material

fact whether the plaintiff was constructively discharged because of her age when she chose

termination over an involuntary transfer. 664 N.E.2d at 1281. The court noted that “[a]

sophisticated discriminating employer should not be permitted to circumvent the statute by



                                                -7-
Case No. 20-3680, Taglione v. Charter Commc’ns, LLC


transferring an older employee to a sham position as a prelude to discharge,” which could

reasonably indicate that termination was imminent. Id.

       In contrast, in the present case, Taglione is arguing that the working conditions at Charter

were such that he felt compelled to apply for and accept a demotion into a nonmanagerial position.

This alleged constructive demotion constitutes the kind of transfer that the Ohio Supreme Court

indicated in Mauzy was not actionable under § 4112.14. Because of the language in § 4112.14 and

the Ohio Supreme Court’s decision in Mauzy, constructive demotion, in which an individual feels

compelled to request and accept a different position rather than end their employment, is not

actionable under § 4112.14 as a discharge, and Taglione cannot proceed under § 4112.14 based on

a constructive-demotion theory.

       In his opening brief, Taglione has failed to provide any citation to an Ohio state-court

decision that contradicts the interpretation of § 4112.14 provided by the Ohio Supreme Court in

Mauzy. Instead, he argues that demotion counts as discharge under this provision by citing to cases

outside of Ohio interpreting the term “discharge” in the context of other inapposite statutes. Given

the clear mandate from the Ohio Supreme Court on the proper interpretation of § 4112.14, and the

fact that we are acting under diversity jurisdiction in deciding the instant case, we cannot disturb

the interpretation of the term “discharge” from Mauzy based on the nonbinding decisions cited by

Taglione. See Ziegler, 249 F.3d at 517 (“In diversity cases, the federal courts must apply state law

‘in accordance with the then controlling decision of the highest state court.’” (internal quotation

marks removed) (quoting United States v. Anderson County, 761 F.2d 1169, 1173 (6th Cir.1985))).

Therefore, the district court did not err in granting summary judgment in favor of Charter on

Taglione’s constructive demotion claim because it is not actionable under § 4112.14.




                                                -8-
Case No. 20-3680, Taglione v. Charter Commc’ns, LLC


                                     CONCLUSION

      For the reasons stated above, the judgment of the district court is AFFIRMED.




                                            -9-